NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD M. FELDMEIER,                            No. 18-17199

                Plaintiff-Appellant,            D.C. No. 2:13-cv-02027-DGC

 v.
                                                MEMORANDUM*
P. HAUSER, Case Manager, Corrections
Corporation of America at La Palma
Correctional Center, Eloy, AZ; R.
WILLIAMS, Unit Manager, Corrections of
America at La Palma Correctional Center,
Eloy, AZ,

                Defendants-Appellees,

and

UNKNOWN PARTIES, Unknown John
Doe(s) Staffers (Unknown Emergency Call
Box Staff - PM on 10/05/11) of the CCA at
La Palma Correctional Center,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                             Submitted August 19, 2019**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      California state prisoner Ronald M. Feldmeier appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a

failure-to-protect claim. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Feldmeier

failed to raise a genuine dispute of material fact as to whether defendants failed to

respond reasonably to the risk of harm to Feldmeier. See Farmer v. Brennan, 511
U.S. 825, 837, 844 (1994) (deliberate indifference requires that an official knows

of and disregards an excessive risk to inmate health or safety, but “prison officials

who actually knew of a substantial risk to inmate health or safety may be found

free from liability if they responded reasonably to the risk, even if the harm

ultimately was not averted”).

      AFFIRMED.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                      18-17199